POLYMER ELECTROLYTE MEMBRANE FOR FUEL CELLS AND METHOD FOR MANUFACTURING THE SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 5/16/2022:
Claim 9 has been amended; no new matter has been entered. 
Previous rejection under 35 USC 112(a) has been withdrawn due to amendment.

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot due to an error in citation of secondary reference relied on by the Examiner for rejections under 35 USC 103. The previous reference of JP 2009-089573 (Nishidate) was entered incorrectly in the list of references and in the previous rejection (although a translation of the correct reference was included with the first rejection). The new reference is JP 2009-289573 (Harada).
In response to Applicant’s arguments regarding the impregnation step, Harada is used to reference the step as disclosed in the previous rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Motomura et al. (JP 2003-059512 A) and further in view of Harada et al. (JP 2009-289573 A).
Regarding claim 1, Motomura et al. teach a method for manufacturing a polymer electrolyte membrane (Paragraph 0001), comprising: coating a pair of support films with an ionomer dispersion; a pair of porous reinforcement films with the ionomer dispersion by stacking each of the porous reinforcement films on each of the support films coated with the ionomer dispersion (Claim 1 discloses a film layer (1) containing a perfluorocarbon polymer having a sulfonic acid group and containing a substantially reinforcing material and a 2 film layer containing a perfluorocarbon polymer having a sulfonic acid group and a fibril-like fluorocarbon polymer are provided. In the method for manufacturing an electrolyte membrane for a solid polymer fuel cell, a film is manufactured by laminating 1 or more layers each. The method for manufacturing an electrolyte membrane for a solid polymer fuel cell is characterized in that a 1 membrane layer is formed by coating a liquid containing a perfluorocarbon polymer having a sulfonic acid group on a substrate and drying the coating, and then the 2 membrane layer and the 1 membrane layer are laminated.).
However, Motomura et al. do not teach manufacturing a pair of composite films by drying the pair of the porous reinforcement films impregnated with the ionomer dispersion and thermally bonding the pair of the composite films, wherein the pair of the thermally bonded composite films has a symmetrical structure based on a bonding surface therebetween
Harada et al. teach manufacturing a pair of composite films (Abstract and figs. 1 and 2 disclose a polymer electrolyte membrane comprising at least two or more porous reinforced layers 2, 3 interposed in between the two outside electrolyte resin layers 1A, 1B, and 1C in an alternate-layered structure.) by drying the pair of the porous reinforcement films impregnated with the ionomer dispersion and thermally bonding the pair of the composite films (Paragraphs 0035 and 0052 disclose the reinforcing layers 2 and 3 and the electrolyte resin layers 1A, 1B, and 1C can be joined by a melt impregnation method in which they are bonded to each other, heat-pressed, and dried.), wherein the pair of the thermally bonded composite films has a symmetrical structure based on a bonding surface therebetween (Figs 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Motomura with Harada in order to improve water holding characteristics in low humidity conditions.
Regarding claim 2, Motomura and Harada teach the method of claim 1. Further, Motomura teach wherein the ionomer dispersion comprises a perfluorinated sulfonic acid (PFSA)-based ionomer or hydrocarbon-based ionomer (Example 1, paragraph 0053).
Regarding claim 3, Motomura and Harada teach the method of claim 1. Further, Motomura teach wherein a coating thickness of the ionomer dispersion is about 20 to 500 µm (Paragraph 0046 discloses 0.5-30 µm.)
Regarding claim 4, Motomura and Harada teach the method of claim 1. Further, Motomura teach wherein the each of the porous reinforcement films comprises one or more selected from the group consisting of polytetrafluoroethylene, polyethylene terephthalate, polybenzoxazole, polyethylene, polypropylene, and polyimide (Paragraph 0014).
Regarding claim 5, Motomura and Harada teach the method of claim 1. Further, Motomura teach wherein each of the porous reinforcement films has a thickness of about 1 to 20 µm (Paragraph 0047 discloses 2-50 µm.). However, they do not teach wherein each of the porous reinforcement films has a porosity of about 50-95%.
Harada et al. teach manufacturing a pair of composite films (Abstract and figs. 1 and 2 disclose a polymer electrolyte membrane comprising at least two or more porous reinforced layers 2, 3 interposed in between the two outside electrolyte resin layers 1A, 1B, and 1C in an alternate-layered structure.) wherein the ratio of the porosity of the reinforcing layer on the cathode side to the porosity of the reinforcing layer on the anode side is in the range of 1.06 to 1.11 (Claim 5).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Motomura with Harada in order to improve water holding characteristics in low humidity conditions.
Regarding claims 6 and 7, Motomura and Harada teach the method of claim 1. However, they do not teach wherein the drying the pair of the porous reinforcement films is performed at a temperature of about 40 to 100 °C or wherein the thermally bonding the pair of the composite films is performed at a temperature of about 100 to 200°C.
MPEP 2144.05 II: ROUTINE OPTIMIZATION
A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 8, Motomura and Harada teach the method of claim 1. Further, Harada et al. teach wherein the thermally bonding the pair of the composite films is performed such that each of the porous reinforcement films stacked on the each of the composite films are bonded to each other so as to be opposite each other (Paragraph 0014).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Motomura with Harada in order to improve water holding characteristics in low humidity conditions.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Motomura et al. (JP 2003-059512 A) and Harada et al. (JP 2009-289573 A) as applied to claim 1 above and further in view of Yun et al. (US 2019/0207226 A1).
Regarding claim 9, Motomura and Harada teach the method of claim 1. However, they do not teach further comprising after the manufacturing the pair of the composite films, applying an adhesive to one surface of the pair of the composite films.
Yun et al. teach a method of making a polymer electrolyte membrane (Abstract) wherein after the manufacturing the pair of the composite films, applying an adhesive to one surface of the pair of the composite films (Fig. 8, paragraphs 0085 and 0086 disclose the membrane-electrode assembly may include an electrolyte membrane 30, a pair of electrodes 40 formed on both surfaces of the electrolyte membrane, a sub-gasket 50 disposed on the electrolyte membrane 30 while contacting peripheral surfaces of the electrodes 40, and an adhesion part 60 interposed between the sub-gasket 50 and the electrolyte membrane 30.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Motomura and Harada with Yun in order to secure the membrane in a fuel cell assembly.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Motomura et al. (JP 2003-059512 A) and Harada et al. (JP 2009-089573 A) as applied to claim 1 above and further in view of Berta et al. (US 2007/0072036 A1).
Regarding claims 10-14, Motomura and Harada et al. teach the method of claim 1. However, they do not teach further comprising, before the thermally bonding the pair of the composite films, applying a metal catalyst-mixed solution to one surface of each of the pair of the composite films to be thermally bonded; wherein the metal catalyst-mixed solution comprises a metal catalyst, an ionomer and a solvent; wherein the metal catalyst comprises one or more selected from the group consisting of platinum nanoparticles, and platinum nanoparticles supported on carbon; wherein a coating thickness of the metal catalyst-mixed solution is about 2 to 200 µm; or, further comprising, before thermally bonding the pair of the composite films, drying the composite film provided with one surface to which the metal catalyst-mixed solution is applied..
Berta et al. teach making a concentrated catalyst ink (Paragraph 0118) comprising platinum nanoparticles (Paragraph 0034), ionomer, and a solvent (Paragraph 0118) being applied to a solid electrolyte polymer electrolyte membrane, dried, wherein a coating thickness of the metal catalyst-mixed solution is about 2 to 200 µm and before thermally bonding the pair of the composite films, drying the composite film provided with one surface to which the metal catalyst-mixed solution is applied. (Paragraph 0118 discloses an expanded polytetrafluoroethylene (ePTFE) membrane was prepared. The catalyst ink prepared was then diluted with an ion exchange material to give a concentration of 0.8% platinum based on weight percent of dry ionomer solids. This ion exchange material solution was coated on a polyethylene naphthalate (PEN) film stretched onto a glass plate using a drawdown blade. The ePTFE membrane was then stretched over the wet coating and allowed to infiltrate. After infiltration, it was dried with hair drier. Then, a second coating of the same ion exchange material solution was applied with a 0.0019 inch (0.00483 cm) gap set on the draw bar. The second coating was then also dried with a hair drier. This membrane was placed in an air furnace and then removed to cool. The membrane was then removed from the PEN backe. The measured platinum loading of this membrane was 0.015 mg/cm2 and the final thickness of the solid polymer electrolyte was 18 microns). Finally, the assembled catalyst and membrane are hot pressed (Paragraph 0121).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Motomura and Harada with Berta in order to improve operating lifetime.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729